Citation Nr: 0724236	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-11 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to financial assistance in acquiring 
specially adapted housing.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in April 2007.  The veteran 
was also afforded a hearing before a Decision Review Officer 
(DRO) at the RO in January 2006.  Transcripts of the hearings 
are of record.


FINDING OF FACT

The veteran does not have a service-connected disability or 
disabilities that have resulted blindness or the loss of use 
of a hand or lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. §§ 
2101(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.809 (2006).

2.  The criteria for a special home adaptation grant have not 
been met.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.809a (2006)







REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  



The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that the 
veteran should submit any pertinent evidence in his 
possession, in a letter mailed in January 2005, prior to its 
initial adjudication of the claims.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran was afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such evidence.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

In order to qualify for assistance in acquiring specially 
adapted housing, the evidence must establish permanent and 
total service-connected disability due to:  1) the loss, or 
loss of use, of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; 2) blindness in both eyes, having only light 
perception, plus the loss of use of one lower extremity; 3) 
the loss or loss of use of one lower extremity together with 
the residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair; or 4) the loss or loss of use of one lower 
extremity together with the loss or loss of use one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809.

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

Analysis

The veteran has two service-connected disabilities, diabetes 
and coronary artery disease secondary to diabetes.  The 
veteran was rated as totally disabled due to his service-
connected disabilities in a September 2005 rating decision.  

In November 2005, the veteran filed his claim for financial 
assistance in acquiring special adapted housing or for a 
special home adaptation grant.  The veteran states that he 
has trouble going up and down the stairs in his home due to 
coronary artery disease and says that he requires a bathroom 
to be built on the first floor.  In addition, the veteran 
submitted an August 2005 opinion by his physician that states 
that it is medically unsafe for the veteran to climb up and 
down stairs on a regular basis to use the bathroom facilities 
in his home due to his cardiac disease.  The veteran's 
daughter also submitted a statement attesting to the severity 
of the veteran's cardiac disease.  A VA examination report 
and outpatient medical records showing the severity of the 
veteran's cardiac disease are also included in the claims 
file. 

Although the Board is sympathetic to the veteran's serious 
disabilities, the law and regulations are clear as to what 
combination of disabilities should be considered in granting 
assistance with housing adaptation.  There is no evidence 
that the veteran has a service-connected eye disability or 
any service-connected disabilities involving the upper and 
low extremities.  The Board acknowledges that the veteran 
testified in his video conference hearing that he has a left 
knee condition.  The veteran's left knee condition, however, 
is not service-connected and therefore cannot be considered 
under this regulation.  The veteran's cardiac disability may 
be considered an organic disease but there is no evidence 
that the cardiac disease precludes his locomotion without the 
aid of braces, crutches, canes or a wheelchair.  Since the 
veteran does not have blindness or loss of use of either 
lower or upper extremity due to a service-connected 
disability, he does not meet the criteria for this benefit.  

In sum, the preponderance of the evidence is against the 
veteran's claim.

The veteran also does not qualify for a special home 
adaptation grant because his service-connected disabilities 
have not resulted in blindness or loss of use of either hand.  
Accordingly, this claim must also be denied.


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing is denied.

Entitlement to a special home adaptation grant is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


